*1055The court properly denied plaintiff’s cross motion to amend the complaint to assert a cause of action for implied indemnification. A motion to amend the complaint should be denied where, as here, the proposed amendment lacks merit (see, Goldstein v Barco of Cal., 109 AD2d 817, 818); plaintiff’s remedy is subrogation, not indemnification (see, State Farm Mut. Auto. Ins. Co. v Regional Tr. Serv., 79 AD2d 858, 859). Thus, we modify the order on appeal by denying defendant’s motion and reinstating the complaint. (Appeal from Order of Supreme Court, Niagara County, Mintz, J. — Dismiss Complaint.) Present — Green, J. P., Lawton, Fallon, Doerr and Balio, JJ.